IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JERMAINE HALL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0024

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 11, 2017.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Candice K. Brower, Regional Conflict Counsel, and Melissa Joy Ford, Assistant
Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.